Citation Nr: 0110407	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  97-29 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service 
connected residuals of hemangioendothelioma of the right 
nasal and maxillary sinus, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
February 1946.

This appeal arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a rating in excess of 30 
percent for "malignant growths of the lungs."  This 
characterization was subsequently reevaluated as 
hemangioendothelioma of the right nasal and maxillary sinus 
in a February 1998 rating decision, which also continued the 
30 percent rating.

The veteran's appeal was previously before the Board in 
September 1998, at which time it was remanded to the RO to 
consider changes in the regulations pertaining to the 
evaluation of eye, ear, nose & throat (EENT) and respiratory 
disabilities, and to provide a more complete VA medical 
examination. 


FINDINGS OF FACT

The residuals of hemangioendothelioma of the veteran's right 
nasal and maxillary sinus are manifested by chronic sinusitis 
and reactive osteitis, with headaches, nosebleeds, purulent 
discharge, and crusting of the right middle meatus.


CONCLUSION OF LAW

The criteria for entitlement to a 50 percent schedular 
evaluation for residuals of hemangioendothelioma of the right 
nasal and maxillary sinus have been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.97, 
Diagnostic Code 6819-6514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested a higher rating for residuals of 
hemangioendothelioma of the right nasal and maxillary sinus.  
It is unclear when service connection for this condition was 
initially granted, because the veteran's original claims 
folder has been lost.  However, it appears likely to have 
occurred at the time of his separation from active duty in 
February 1946, since his report of separation and discharge 
from the U.S. Army (WD 53-55) indicates that he was provided 
with a certificate of disability at that time.  A May 1946 
report by the Chief of the (EENT) Section of the Army & Navy 
General Hospital, Hot Springs, Arkansas, indicates that the 
veteran was treated there from June 1945 to February 1946 due 
to a sclerosing hemangioendothelioma in the right lateral 
nasal wall involving the medial portion of the antrum and the 
posterior ethmoid and the sphenoid regions.  The tumor was 
removed after radiation therapy, including the direct 
(physical) application of radium to the base of the tumor.  
The tumor itself was reported to have been eradicated, but 
the veteran was advised to remain "under competent 
observation" for possible recurrence.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  After reviewing 
the claims file, the Board finds that there has been 
substantial compliance with the notice/assistance provisions 
of the new legislation.  The record includes all relevant VA 
examination reports and medical records.  No additional 
pertinent evidence not already in the record has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran has been notified of 
the applicable laws and regulations which set forth the 
criteria for entitlement to an increased rating for his 
disability.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Moreover, given the fact that the effect of this decision is 
to grant the highest schedular evaluation permitted for the 
veteran's condition, the Board finds no prejudice to him by 
proceeding with appellate review despite the fact that 
implementing regulations for the VCAA have not yet been 
promulgated.

VA and private medical records indicate that the veteran has 
had chronic and frequent sinus infections, headaches and 
occasional nosebleeds over the years, including purulent 
discharge from the nose.  There is no evidence in any of the 
treatment or examination reports of any malignant tumor or 
neoplasm.  A November 1996 CT scan performed at the 
Birmingham, Alabama, VA Medical Center (VAMC) indicates that 
there was marked sclerosis of the residual anterior and 
lateral right maxillary wall due to chronic inflammation.  A 
November 1999 CT scan at the same facility was "comparable" 
with the earlier CT, additionally noting that the anatomic 
changes could represent reactive osteitis following chronic 
infection.  In January 2000, in response to the Board's 
rather specific direction to perform a new VA medical 
examination, the Birmingham VAMC submitted a "Compensation 
and Pension Exam Report" which failed to review the claims 
file as required and did not involve a physical examination 
of the veteran.  This was grossly inadequate and is 
discounted by the Board.  In March 2000, the veteran was 
physically examined at the Birmingham VAMC, at which time he 
reported "foul odors" and the need for multiple irrigations 
of the right nasal passage.  Objectively, the examiner noted 
crusting of the right middle meatus.  His impression was of 
chronic sinusitis with crusting, probably due to past 
surgeries.  An August 2000 addendum to the March 2000 
examination "for the review of medical records" erroneously 
reports the resection of a hemangioendothelioma of the right 
nasal and maxillary sinus in February 1998.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted in the Board's September 1998 Remand, the 
regulations governing the evaluation of service-connected 
respiratory conditions changed in October 1996 (See 61 Fed. 
Reg. 46728 (Sept. 5, 1996)).  Where the law or regulations 
governing a claim change after the claim has been filed, but 
before the appeal process has been concluded, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  After reviewing the veteran's claim, the 
Board concludes that the new law provides more favorable 
treatment in this case, because the standards for attaining a 
50 percent rating for a chronic sphenoid sinus condition 
under 38 C.F.R. § 4.97 have been liberalized.  Accordingly, 
the Board will review the veteran's condition under the new 
regulations.

The veteran's hemangioendothelioma residuals are rated by 
analogy to a malignant neoplasm, evaluated as chronic 
sphenoid sinusitis, under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6819-6514 (2000).  This is appropriate where an unlisted 
condition is encountered, and a closely related condition 
which approximates the anatomical localization, 
symptomatology and functional impairment is available.  
38 C.F.R. § 4.20.  Diagnostic Code 6514 provides for a 30 
percent rating when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  A 50 percent rating, the 
highest schedular rating permitted, may be assigned following 
radical surgery with chronic osteomyelitis, or; where there 
is near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

As noted above, the VA examinations and treatment reports 
confirm that the veteran suffers from chronic sinusitis and, 
probably, reactive osteitis following chronic infection.  In 
addition, outpatient treatment reports confirm headaches and 
nosebleeds associated with the bouts of sinusitis.  The 
veteran's complaints of "foul odors" and the need for 
multiple irrigations of the right nasal passage at the time 
of his March 2000 examination indicate the likely presence of 
purulent discharge, and the examining physician noted 
crusting of the right middle meatus secondary to chronic 
sinusitis, probably due to past surgeries.  These symptoms 
"more nearly approximate" the criteria for a 50 percent 
rating under 38 C.F.R. § 4.97, DC 6514, than those for a 30 
percent rating and, accordingly, the veteran's evaluation 
must be increased to 50 percent.  See 38 C.F.R. § 4.7.


ORDER

A rating of 50 percent residuals of hemangioendothelioma of 
the right nasal and maxillary sinus is granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

